Citation Nr: 0024834	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-45 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for septic episodes due to urinary tract infections from 
prostatitis, with chronic hematuria, dysuria, and voiding 
dysfunction, currently rated as 60 percent disabling.

2.  Entitlement to compensation under section 1151, Title 38, 
United States Code, for visual problems, bilateral hearing 
loss, and tinnitus, as the result of Department of Veterans 
Affairs (VA) surgical treatment in January 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
February 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 1996 and May 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's septic episodes due to urinary tract 
infections from prostatitis, with chronic hematuria, dysuria, 
and voiding dysfunction is currently productive of continual 
urine leakage requiring the wearing of absorbent materials 
which must be changed more than four times per day; there is 
no evidence of renal dysfunction, postoperative suprapubic 
cystotomy, multiple urethroperineal fistulae, malignant 
neoplasms of the genitourinary system, and/or kidney 
transplant.

3.  The claims file does not include medical evidence 
suggesting a nexus, or link, between any current visual 
problems, bilateral hearing loss, and/or tinnitus disability 
and an injury resulting from VA surgery in January 1995.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 60 
percent for septic episodes due to urinary tract infections 
from prostatitis, with chronic hematuria, dysuria, and 
voiding dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.115b, 
Diagnostic Code 7527 (1999).

2.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for visual problems, bilateral hearing 
loss, and tinnitus, as the result of VA surgical treatment in 
January 1995, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in July 1999, 
the veteran notified the RO, through his representative, that 
he wished to cancel a hearing scheduled later that month.  He 
did not request that the hearing be postponed or rescheduled, 
and there are no other outstanding hearing requests of 
record.  Thus, the Board will proceed with appellate review.

This appeal arises out of the veteran's claim, received in 
September 1995, that he sustained disability as a result of 
VA prostate surgery in January 1995.  The veteran claimed 
that since that time he experienced high fever, aches, pain, 
and extreme pain upon urination.  He indicated that he was 
told the painful urination was due to an infection from the 
surgery.  The veteran also claimed that he developed hearing 
loss from the high fever he sustained from the infection.  
Furthermore, in later statements, the veteran indicated that 
he had constant ringing in his ears and vision problems, all 
stemming from the January 1995 VA surgery.

In a March 1996 rating decision, the RO awarded compensation 
under 38 U.S.C.A. § 1151 for increased frequency, burning, 
painful urination, fever and infection, and assigned a 30 
percent rating effective from September 1995.  However, in a 
May 1996 rating decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for visual problems, 
bilateral hearing loss, and tinnitus.  The veteran disagreed 
with both of those rating decisions, and initiated this 
appeal.

During the pendency of this appeal, in an April 1998 rating 
decision, the RO assigned a 60 percent rating for urinary 
symptomatology and infections, effective from September 1995.  
Although the veteran was granted an increased rating during 
the pendency of this appeal, he has continued to express his 
disagreement with the assigned rating.  Moreover, as the 
veteran has not been granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, his appeal has 
not been abrogated by the assignment of a higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

I.  Increased Rating.

The veteran has expressed disagreement with the original 
assignment of a disability rating following an award of 
compensation under 38 U.S.C.A. § 1151, for septic episodes 
due to urinary tract infections from prostatitis, with 
chronic hematuria, dysuria, and voiding dysfunction.  As 
such, the underlying claim for an increased rating is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 
 
As noted earlier, the veteran is currently assigned a 60 
percent rating for septic episodes due to urinary tract 
infections from prostatitis, with chronic hematuria, dysuria, 
and voiding dysfunction, pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7527, which indicates that prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals, are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  The highest 
rating available for a urinary tract infection is 30 percent.  
See 38 C.F.R. § 4.115.  The criteria under voiding 
dysfunction provide that the condition should be rated as 
urine leakage, frequency, or obstructed voiding.  The 
condition includes continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  A 60 percent rating is assigned for a 
condition requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  A 60 percent rating is the highest rating 
available for voiding dysfunction.  

As the veteran is already assigned the highest rating 
available under the diagnostic codes contemplated by the RO 
in evaluating his disability, the Board will examine other 
related diagnostic codes to determine whether there is a 
schedular basis for a higher rating.  Under the rating 
criteria for evaluating disorders of the genitourinary 
system, ratings in excess of 60 percent are available for 
renal dysfunction (38 C.F.R. § 4.115a); postoperative, 
suprapubic cystotomy (Diagnostic Code 7516); multiple 
urethroperineal fistulae (Diagnostic Code 7519); malignant 
neoplasms of the genitourinary system (Diagnostic Code 7528); 
and, kidney transplant (Diagnostic Code 7531).  However, the 
evidence of record does not reflect that the veteran suffers 
from symptomatology attributable to the foregoing disorders, 
including renal dysfunction.  Thus, there is no basis for a 
higher schedular rating.

As there is no basis for assigning a higher schedular rating, 
the Board will examine whether the evidence warrants a higher 
rating on an extraschedular basis.  Evidence of record 
reveals that the veteran has been unemployed since September 
1989, which was prior to the January 1995 VA surgery that led 
to the current appeal.  The Board finds no statements of 
record from the veteran suggesting that he is unemployable 
due to his service-connected septic episodes due to urinary 
tract infections from prostatitis, with chronic hematuria, 
dysuria, and voiding dysfunction.  In any event, the Board 
points out that the VA Schedule for Rating Disabilities 
contemplates average impairment in earning capacity.  In the 
absence of evidence that the veteran's service-connected 
septic episodes due to urinary tract infections from 
prostatitis, with chronic hematuria, dysuria, and voiding 
dysfunction has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
rating), or necessitated such frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable, there is no basis to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, as explained above, the veteran is currently 
assigned the highest rating available under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527, and there are no related 
diagnostic codes that would allow for a higher schedular 
rating.  Additionally, there is no basis for a higher rating 
on an extra-schedular basis.  In reaching this decision, the 
Board has considered the evidence of record, including the 
history of the veteran's disability and his current 
complaints of pain and discomfort.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 
and 4 have also been considered.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, as explained above, 
there is no basis for a rating in excess of 60 percent.
 
In reviewing the foregoing issue, the Board has been 
cognizant of the provisions of 38 U.S.C.A. § 5107(b).  
However, there is not such a state of balance of the positive 
evidence with the negative evidence as to allow for a 
favorable determination. 

II.  Compensation Under 38 U.S.C.A. § 1151.

As noted earlier in this decision, the veteran maintains that 
he developed visual problems, bilateral hearing loss, and 
tinnitus, as a result of VA surgery in January 1995.  Thus, 
the veteran claims compensation under 38 U.S.C.A. § 1151, 
which provides compensation for injuries incurred or 
aggravated by VA medical care.  The Board notes that the 
veteran's January 1995 surgery was related to a bladder 
outlet obstruction.  The veteran had a three year history of 
obstructive symptoms consisting of intermittency of the 
stream, progressing to sensation of incomplete emptying, 
frequency, and urgency and nocturia.  The veteran was 
admitted to the urology service, and underwent a 
transurethral resection of the prostate.  He reportedly 
tolerated the procedure well, and his postoperative course 
was described as uneventful.  The veteran was discharged home 
in stable condition.  Presently, the veteran claims that 
after the January 1995 surgery, he developed high fever, 
which led to hearing loss, tinnitus, and vision problems.  

For claims for compensation under 38 U.S.C.A. § 1151 filed 
prior to October 1, 1997, as in the present case, there is no 
requirement to show fault on the part of the VA.  Jimison v. 
West, 13 Vet. App. 75, 77 (1999), citing Brown v. Gardner, 
513 U.S. 115, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994) (holding 
that 38 U.S.C. § 1151 did not require claimant to show an 
element of fault in the VA medical treatment).  Rather, in 
short, the claimant need only prove that he suffered an 
injury as a result of VA treatment, which led to an 
additional disability.  Specifically, the statute in effect 
at the time the veteran filed his claim stated the following:  
"Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment ... and such injury or 
aggravation results in the additional disability to or the 
death of such veteran, disability or death compensation under 
this chapter ... shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).  The Board notes that 
Congress later amended 38 U.S.C.A. § 1151, to include a 
requirement that the claimant prove fault on the part of the 
VA, but that amendment was only effective as to claims filed 
after October 1, 1997, and is not applicable in the present 
case.  Jimison, 13 Vet. App. at 77.  That is, as this claim 
was filed prior to the effective date, the former statute 
must be applied.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  (The RO provided the veteran with the former statute 
and the amended statute, in its statement and supplemental 
statements of the case; in the present case, the former 
statute, as discussed below, will be applied as it is more 
favorable to the appellant.) 

For all claims seeking VA compensation, including claims for 
compensation under 38 U.S.C.A. § 1151, claimants have the 
initial burden of showing that their claim is well-grounded.  
Jimison, 13 Vet. App. at 77.  For a claim to be well-grounded 
under 38 U.S.C.A. § 1151, for claims filed prior to October 
1, 1997, as in the present case, the claimant must provide:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment; and (3) 
medical evidence of a nexus between the asserted injury or 
disease and the current disability.  Id. at 78.  

For claims in which the determinative issue involves a 
medical diagnosis, as in the present case, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  A claimant cannot meet this burden merely by 
presenting lay testimony and/or lay statements because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a).  In other words, if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Reviewing the record in the present appeal, the Board finds 
that the veteran has not submitted a well-grounded claim for 
entitlement to compensation under 38 U.S.C.A. § 1151, because 
the record is devoid of any evidence that establishes a 
relationship between any current visual problems, bilateral 
hearing loss, and tinnitus, and an injury incurred in or 
aggravated by VA surgery in January 1995.  

A review of the medical evidence of record reveals that 
according to a March 1996 VA examination report, as well as 
other evidence of record, following the January 1995 VA 
surgery, in May 1995 the veteran developed a fever of 106, 
and passed out in his bathroom.  He was treated at an 
emergency room with antibiotics, but there was no definite 
etiological cause for the fever noted.  The veteran reported 
that his urine began to clear after that, and he reported 
that he was told by the urology department in Portland that 
he had some kind of infection similar to a venereal disease.  
The veteran was treated with multiple antibiotic regimens.  
In July 1995, the veteran was hospitalized at the Grand 
Junction VA medical center.  Upon discharge, his diagnosis 
included pneumonia and prostatitis with dehydration and 
impending sepsis.  

At the time of the March 1996 VA examination, the veteran 
complained of a sudden onset of hearing loss and diminished 
visual acuity following the episode of high fever described 
above, when his fever was 106.  He related these complaints 
to the transurethral resection of the prostate.  The 
diagnosis included septic episodes, most likely due to 
urinary tract infections from probable prostatitis, as well 
as acute onset of hearing and visual loss following sepsis.  
The examiner commented that he was going to seek 
ophthalmology and audiology consultations to evaluate the 
etiology of the onset of the veteran's visual and hearing 
problems.

In April 1996, the veteran underwent a VA audiological 
examination and complained of tinnitus in both ears, as well 
as hearing loss.  He reported that his problems had increased 
since he had experienced a high fever.  The diagnosis was 
mild to severe bilateral hearing loss, more pronounced in the 
left ear.  However, that examiner did not comment on whether 
the hearing loss was caused by the January 1995 VA surgery.

An April 1996 private medical statement from Kenneth A. 
Springate, M.D., indicates that the veteran has bilateral 
sensorineural hearing loss.  However, Dr. Springate indicated 
that it was difficult to determine when the hearing loss 
occurred as the veteran had a history of noise exposure both 
working on a ranch and working with heavy equipment, although 
he wore ear protection with the heavy equipment.  

In an April 1996 private medical report by Jon C. Burpee, 
M.D., P.C., it was noted that the veteran reported 
intermittent blurry vision following a period of high fever.  
He was diagnosed with refractive error, early bilateral 
cataracts, and visual field defects with no obvious medical 
explanation.  Dr. Burpee did not comment on a causal 
relationship between any current vision impairment and the 
January 1995 VA surgery or the subsequent high fever.

Lay statements received from friends and family members in 
September 1996, indicate that the veteran's symptoms of 
hearing loss increased dramatically after his high fever 
episode.  

In November 1996, the veteran and his former spouse appeared 
at a hearing at the RO.  The veteran indicated that after he 
experienced the high fever, he noticed decreased vision and 
hearing.  He stated that he was told that the fever may have 
caused this, but also may not have caused it.  

The Board has thoroughly reviewed the medical evidence of 
record, as summarized in pertinent part above.  However, 
other than the veteran's own statements, as well as 
statements by his family and friends, there is no documented 
medical evidence in support of his contentions that his 
current hearing loss, tinnitus, and vision impairment are 
causally related to the January 1995 VA surgery, or an 
incident resulting from that surgery, such as the high fever.  
While the veteran and his former spouse are competent to 
testify as to symptomatology he has experienced, without 
medical expertise or training he is not competent to offer a 
medical opinion that any VA action caused any additional 
disability.  See Grottveit, 5 Vet. App. at 93 (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu, 2 Vet. 
App. at 494-495 (laypersons are not competent to render 
medical opinions). 

The record is clear that the veteran currently has some 
hearing loss and impaired vision, as well as complaints of 
tinnitus.  However, without medical evidence or a medical 
opinion that relates any current disability to an injury 
caused by the January 1995 VA surgery, the veteran's claim 
must be denied as not well-grounded.  See Jimison, 13 Vet. 
App. at 78. 

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for compensation under 38 U.S.C.A. § 1151, for 
visual problems, bilateral hearing loss, and tinnitus, as the 
result of VA hospitalization or medical treatment, the VA is 
under no duty to assist the veteran in developing the facts 
pertinent to his claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) ("there is nothing in the text of 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well-ground the veteran's claim.  
See McKnight, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to present a well-grounded 
claim for service connection for compensation under 
38 U.S.C.A. § 1151, for visual problems, bilateral hearing 
loss, and tinnitus, as the result of VA hospitalization or 
medical treatment.  See McKnight,131 F.3d at 1485; Robinette, 
8 Vet. App. at 77-78.  In that regard, the veteran must 
present medical evidence of a current disability, evidence of 
incurrence or aggravation of an injury as the result of the 
VA surgical treatment, and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability. 



ORDER

The criteria not having been met, the claim for assignment of 
a rating in excess of 60 percent for septic episodes due to 
urinary tract infections from prostatitis, with chronic 
hematuria, dysuria, and voiding dysfunction, is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
visual problems, bilateral hearing loss, and tinnitus, as the 
result of VA hospitalization or medical treatment, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

